Case 2:18-cr-20704-GCS-RSW ECF No. 38, PageID.180 Filed 12/02/20 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                   Plaintiff,
                                            Case No. 18-20704
vs.
                                            HON. GEORGE CARAM STEEH
DANNY LEE WOODS,

              Defendant.
___________________________/

             ORDER DENYING DEFENDANT’S MOTION TO
      VACATE SENTENCE PURSUANT TO 28 U.S.C. 2255 [ECF No. 33]

        This matter comes before the Court on defendant Danny Lee Woods’

motion to vacate, set aside or correct his sentence under 28 U.S.C. § 2255

(ECF No. 33). The basis of the motion is that Woods’ attorney provided

ineffective assistance by failing to pursue the objection to his career

offender designation at sentencing. For the reasons set forth below,

defendant’s motion is DENIED.

                       PROCEDURAL BACKGROUND

        On February 27, 2019, pursuant to a Rule 11 Plea Agreement,

defendant pled guilty to two counts of possession with intent to distribute

controlled substances and one count of possession of a firearm in

furtherance of a drug trafficking crime (ECF No. 18). In the Plea
                                      -1-
Case 2:18-cr-20704-GCS-RSW ECF No. 38, PageID.181 Filed 12/02/20 Page 2 of 7




Agreement, the parties agreed that defendant qualified as a career

offender under the sentencing guidelines and calculated a guideline range

of 262 to 327 months’ imprisonment. Subsequently, the Sixth Circuit

decided United States v. Havis, 927 F.3d 382 (6th Cir. 2019) (en banc),

holding that prior convictions for attempting to violate state drug laws do

not qualify as “controlled substance offenses” for purposes of determining

career offender status under USSG § 4B1.2(b). Both parties addressed

the implications of Havis in their sentencing memoranda filed with the

Court (ECF Nos. 21, 22). On July 23, 2019, this Court concluded that

Woods qualified as a career offender and sentenced him to a total of 240

months’ imprisonment (ECF No. 23).

      In March 2020, Woods filed a motion for resentencing under Rule

52(b) of the Federal Rules of Criminal Procedure, claiming that it was plain

error to sentence him as a career offender after Havis (ECF No. 27). The

Court denied Woods’ motion for resentencing, concluding that it was

without authority to modify his sentence (ECF No. 28). The Court also

noted that it had addressed Havis at sentencing and had explained that it

would have imposed “the same sentence ‘whether or not Havis would

cause a different guideline modification.’” (ECF No. 28, PageID.136

(quoting ECF No. 26, PageID.124)).


                                     -2-
Case 2:18-cr-20704-GCS-RSW ECF No. 38, PageID.182 Filed 12/02/20 Page 3 of 7




                                ARGUMENT

      Under 28 U.S.C. § 2255, a prisoner sentenced by a federal court

may “move the court which imposed the sentence to vacate, set aside or

correct the sentence” based on a claim that “the sentence was imposed in

violation of the Constitution.” 28 U.S.C. § 2255(a). To obtain relief, the

petitioner must show there was “an error of constitutional magnitude which

had a substantial and injurious effect or influence on the guilty plea or the

jury’s verdict.” Humphress v. United States, 398 F.3d 855, 858 (6th Cir.

2005) (citation and internal quotation marks omitted).

      To present an ineffective assistance of counsel claim under 28

U.S.C. § 2255, defendant must show that (1) his attorney’s performance

was objectively unreasonable and (2) this deficient performance prejudiced

his defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). In

determining whether defense counsel’s performance was objectively

unreasonable, “a court must indulge in a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance.”

Id. at 689. In addition, the petitioner must show prejudice, which requires

“a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Id. at 694. Where the

claim is based on ineffective assistance at sentencing, prejudice requires


                                      -3-
Case 2:18-cr-20704-GCS-RSW ECF No. 38, PageID.183 Filed 12/02/20 Page 4 of 7




the petitioner to establish that “his sentence was increased by the deficient

performance of his attorney.” Spencer v. Booker, 254 F. App’x 520, 525

(6th Cir. 2007).

I.    Counsel’s Performance Not Deficient

      Defendant asserts that his counsel was ineffective for not objecting to

his designation as a career offender at sentencing in light of the Havis

decision. Defendant acknowledges that his counsel raised the Havis

argument in the sentencing memorandum, but then argues that counsel

“chose to abandon the issue” at sentencing (ECF No. 33, PageID.157).

      A defendant is a career offender under USSG § 4B1.1 when he “has

more than one prior conviction for either crimes of violence or controlled

substances offenses.” United States v. Garth, 965 F.3d 493, 495 (6th Cir.

2020). Defendant Woods admits that he has “two (2) prior convictions

under Michigan law for delivery/manufacturing a controlled substance

under MCL [§] 333.7401” (ECF No. 33, PageID.161). Nevertheless,

defendant claims that those prior convictions do not qualify as “controlled

substance offenses” for the career offender enhancement because he says

that the definition of “delivery” under Michigan law includes “‘attempt’

crimes” and the Sixth Circuit in Havis concluded that attempt crimes do not




                                      -4-
Case 2:18-cr-20704-GCS-RSW ECF No. 38, PageID.184 Filed 12/02/20 Page 5 of 7




qualify as “controlled substance offenses” for the career offender

designation (ECF No. 33, PageID.159, 161).

      The Sixth Circuit recently addressed the definition of “delivery” under

Michigan law and how it impacts the career offender enhancement post-

Havis. United States v. Thomas, 969 F.3d 583, 585 (6th Cir. 2020). At

issue in Thomas was whether the defendant’s prior convictions for delivery

of heroin and possession with intent to distribute marijuana under Michigan

law were “controlled substance offenses” for the career offender

enhancement. Id. at 584. The Sixth Circuit explained that “[t]here is no

meaningful difference between the federal offense of distribution and the

Michigan offense of delivery,” and that the defendant’s prior convictions

under Michigan law were “therefore controlled substance offenses” and

predicates for the career offender enhancement. Id. at 585. The Court

further clarified that although the definition of “delivery” under Michigan law

includes “attempted transfer,” it does not include “attempted delivery,” and

“an attempted transfer qualifies as a completed delivery. Id.

      Pursuant to binding Sixth Circuit precedent, defendant’s prior state

convictions for delivering and manufacturing controlled substances qualify

as controlled substance offenses under USSG § 4B1.2, even after Havis.

Because defendant has two prior delivering and manufacturing controlled


                                      -5-
Case 2:18-cr-20704-GCS-RSW ECF No. 38, PageID.185 Filed 12/02/20 Page 6 of 7




substance convictions, he was correctly classified as a career offender.

Therefore, defense counsel’s performance was not deficient for failing to

further pursue an objection to the career offender designation at

sentencing. See Coley v. Bagley, 706 F.3d 741, 752 (6th Cir. 2013)

(“Omitting meritless arguments is neither professionally unreasonable nor

prejudicial”).

II.   No Prejudice From Career Offender Designation

      For the reasons explained above, defendant was properly sentenced

as a career offender and no objection by his counsel would have altered

that analysis. Additionally, the Court explained that it would have imposed

the same sentence “whether or not Havis would cause a different guideline

modification” (ECF No. 26, PageID.124). Therefore, defendant cannot

show he suffered any prejudice from the alleged ineffective assistance of

counsel.

                               CONCLUSION

      Now therefore,

      IT IS HEREBY ORDERED that defendant’s motion to vacate, set

aside or correct sentence under 28 U.S.C. § 2255 is DENIED.

      The court declines to issue a certificate of appealability, because

defendant has not “made a substantial showing of the denial of a


                                     -6-
Case 2:18-cr-20704-GCS-RSW ECF No. 38, PageID.186 Filed 12/02/20 Page 7 of 7




constitutional right,” for the reasons stated above. See 28 U.S.C. §

2253(c)(2); Fed. R. App. P. 22.

Dated: December 2, 2020

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE



                                CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                December 2, 2020, by electronic and/or ordinary mail and also
                 on Danny Woods #56943-039, FCI Gilmer, P.O. Box 6000,
                                 Glenville, WV 26351-6000.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                          -7-
